



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Scuby,









2004 BCCA
            28




Date: 20040122





Docket: CA030709

Between:

Regina

Appellant

And

Gregory
      Joseph Scuby

Respondent










Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Rowles





The Honourable
            Madam Justice Prowse









K. Ker



Counsel for the Appellant





M.D. Smith



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





January 8, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





January 22, 2004









Written
              Reasons by
:





The Honourable
            Madam Justice Prowse





Concurred
              in by:





The Honourable
            Madam Justice Southin





Concurring
              Reasons by:





The Honourable Madam Justice Rowles (Page 9, para.
            14)





Concurred
              in by:





The Honourable
            Madam Justice Southin





Reasons for Judgment of the Honourable Madam Justice
        Prowse:

[1]

The
        Crown is appealing from the decision of a Provincial Court judge acquitting
        Mr. Scuby of one count of criminal harassment under s. 264 of the
Criminal
      Code
, R.S.C. 1985, c. C-46 (the "Code").

[2]

The
        narrow issue on appeal is whether the trial judge erred in law by misdirecting
        herself as to the correct legal test for criminal harassment under s.
      264(1) of the Code in circumstances where the conduct relied upon by the
      Crown
        to establish harassment was "repeatedly communicating with, either
      directly or indirectly, the other person ..." under s. 264(2)(b).

[3]

The
      charge against Mr. Scuby was that:

... between the 10th day of December, 2002 and the 20th day of December,
        2002, at or near Vancouver, in the Province of British Columbia, did without
        lawful authority and knowing that another person was harassed or was reckless
        as to whether the other person was harassed, engage in conduct that caused
        that other person, Detective Constable Jerald Shawn Coady, to reasonably
        fear for his safety or the safety of anyone known to him, contrary to Section
      264 of the Criminal Code.

[4]

Section
      264 of the Code provides, in part:

264. (1)    No person
        shall, without lawful authority and knowing that another person is harassed
        or recklessly as to whether the other person is harassed, engage in conduct
        referred to in subsection (2) that causes that other person reasonably,
        in all the circumstances, to fear for their safety or the safety of anyone
      known to them.

(2)   The conduct
      mentioned in subsection (1) consists of

(a)   repeatedly following from place to place the other person or anyone
      known to them;

(b)   repeatedly communicating with, either directly or indirectly, the
      other person or anyone known to them;

(c)   besetting or watching the dwelling-house, or place where the other
        person, or anyone known to them, resides, works, carries on business
      or happens to be; or

(d)   engaging in
        threatening conduct directed at the other person or any member of their
      family.

[5]

At
        the outset of the trial, Crown counsel advised the court that the conduct
        upon which it was relying to find Mr. Scuby guilty of criminal harassment
        was that described in s. 264(2)(b).  The repeated communications consisted
        of nine telephone calls made by Mr. Scuby and directed to the complainant,
        Detective Coady.  Five calls were made on December 11, 2002 and four
      were made on December 19, 2002.

[6]

By
        way of brief background, Detective Coady was a member of the Domestic
      Violence Unit of the Vancouver Police Department during the relevant period.  He
        had been assigned to investigate a charge of breaking and entering against
        Mr. Scuby which was alleged to have occurred in November 2002 in relation
        to the home of Katherine Crough, the mother of Mr. Scuby's former girlfriend,
        Anna.  Anna had broken up with Mr. Scuby in early November 2002 and Mr.
        Scuby was alleged to be attempting to have ongoing contact with her against
      her will.

[7]

The
        five telephone calls directed to Det. Coady on December 11 were left
      on the message machine of Ms. Crough.  The four telephone calls on December
      19 were left on the answering machine at Det. Coady's workplace.

[8]

There
        were only two witnesses at trial  Det. Coady and Mr. Scuby.  After hearing
        their evidence and the submissions of counsel, the trial judge set forth
        the constituent elements of the offence of criminal harassment under s.
        264 of the Code.  Those elements are summarized by the Alberta Court
        of Appeal in
R. v. Sillipp
(1997), 120 C.C.C. (3d) 384, leave
        to appeal to S.C.C. dismissed [1998] S.C.C.A. No. 3 (Q.L.) as follows (at
      para. 18):

1)    It must
        be established that the accused has [without lawful authority] engaged
        in the conduct set out in s. 264(2)(a), (b), (c), or (d) of the
Criminal
      Code
.

2)    It must
      be established that the complainant was harassed [by the conduct].

3)    It must
        be established that the accused who engaged in such conduct knew that
      the complainant was harassed or was reckless or wilfully blind as to whether
      the complainant was harassed;

4)    It must
        be established that the conduct caused the complainant to fear for her
      safety or the safety of anyone known to her; and

5)    It must be established that the complainant's
      fear was, in all of the circumstances, reasonable.

[9]

With
        respect to the second element, it is common ground that, in order to
      prove harassment, the Crown must establish that the prohibited conduct
      tormented,
        troubled, worried continually or chronically, plagued, bedeviled or badgered
        the complainant.  (See, for example,
R. v. Lamontagne
(1998),
      129 C.C.C. (3d) 181 (Que. C.A.) at 188.)

[10]

The
        trial judge found that the Crown had established the first, fourth, and
        fifth elements of the offence beyond a reasonable doubt.  She was not satisfied,
        however, that the second element of the offence had been established; that
        is, that Det. Coady had been harassed.  Her conclusion in that regard
      is found at paras. 11 and 12 of her reasons for judgment:

The
        next element of the offence is that I have to be satisfied beyond a reasonable
        doubt that the officer was in fact harassed, and this is where I find
      that the Crown's case is problematic.  Because the Crown is relying upon
      subsection (b), repeatedly communicating with, either directly or indirectly,
      the
        complainant, I must find beyond a reasonable doubt that the officer was
      in fact harassed in that fashion by Mr. Scuby's communication.

The
        officer clearly testified that he was afraid of the accused's words because
        he felt they conveyed a veiled threat of harm to him and his family.
It
        was not the repeated communications that led to his fear, but the content
        of the messages.
The officer testified several times and in a very
        clear fashion that the words were a veiled threat and that this caused
        him to feel harassed; however, the Crown is not relying upon subsection
        (d), engaging in threatening conduct.
In my view, the law is that
        the harassment must relate to the ground "repeated communication."  I
        cannot find that the officer was indeed, and in fact, harassed by threatening
        when there was no threatening.  I have to find that he was harassed as
        a result of repeated communication, and I am not satisfied beyond a reasonable
      doubt that that is the case.

[Emphasis added.]

[11]

In
        my view, it is apparent from this passage that the trial judge divorced
        the
fact
of the repeated telephone calls from the
content
of
        those calls in determining whether Det. Coady had been harassed.  She also
        misdirected herself by confusing, or intermingling, the prohibited conduct
        under s. 264(2)(b) (repeated communications) with that under s. 264(2)(d)
        (engaging in threatening conduct).  Her finding that the content of the
        telephone calls did not amount to an express threat to Det. Coady was not
        determinative of the question of whether Det. Coady had been harassed by "repeated
      communications".

[12]

In
        determining whether Det. Coady had been tormented, troubled, or worried
        continually by the repeated telephone calls, as alleged, the trial judge
        had to consider both the content and the repetitious nature of those calls,
        together with the context in which those calls were made.  Her failure
        to do so, combined with her misdirection in interjecting irrelevant considerations
      under s. 264(2)(d) into her analysis constituted an error in law.

[13]

In
        the result, I would allow the appeal, set aside the verdict of acquittal
      and order a new trial.

The Honourable
Madam Justice Prowse

I Agree:

The Honourable
Madam Justice Southin


Reasons for Judgment
        of the Honourable Madam Justice Rowles:

[14]

I
        agree with Madam Justice Prowse that the Crown's appeal must be allowed
        and a new trial directed.  I do not regard these reasons as being at
        variance with those of my colleague but they explain in different terms
        how the
        trial judge misdirected herself as to the law to be applied on the criminal
        harassment charge against the respondent under s. 264 of the
Criminal
        Code
.  In these reasons I have adopted the helpful approach taken
        by Proulx J.A. in
R. v. Lamontagne
(1998), 129 C.C.C. (3d)
        181 (Que. C.A.) which is to separate the elements of the offence into the
actus
        reus
and the
mens rea
.  By separating the constituent elements
        of the offence in that way, I think it is possible to more clearly identify
      the legal error in this case.

[15]

To
        establish the
actus reus
of the offence charged in this case, the
      Crown had to prove that:

(1)   the respondent repeatedly communicated
      with the complainant (the conduct prohibited under s. 264(2)(b));

(2)   the complainant was harassed by the
      prohibited conduct
;

(3)   the prohibited conduct caused the complainant
        to fear
for his safety or the safety of anyone
      known to him; and

(4)   the complainant's
      fear was, in all of the circumstances, reasonable.

[16]

To
        establish the
mens rea
or mental element of the offence, the Crown
        had to prove that when the respondent engaged in the conduct prohibited
        under s. 264(2)(b), he either knew that the complainant was harassed, or
      was reckless or wilfully blind as to whether the complainant was harassed.

[17]

In
        considering the components of the
actus reus
of the offence, the
        trial judge found that the nine voice mail messages left by the respondent
        and directed to the complainant constituted "repeatedly communicating" within
        the meaning of s. 264(2)(b) of the
Criminal Code
.  The trial
        judge also found that the conduct caused the complainant to fear for his
        safety and that his fears were objectively reasonable.  However, the trial
        judge said she was not satisfied that the complainant had been "harassed" and
        it is with respect to that component of the
actus reus
that the
        Crown asserts the trial judge fell into legal error.  The appellant submits
        that the error is manifest in paragraphs 11 and 12 of the trial judge's
      reasons, which are reproduced at paragraph 10 of my colleague's judgment.

[18]

The
        respondent argues that the reasoning of the trial judge does not give
      rise to a question of law alone and therefore the Crown has no right of
      appeal.  I
      do not agree with that submission.

[19]

The
        trial judge's conclusion that the complainant had not been "harassed" appears
      to me to have been the result of the following reasoning process:

A.    The trial judge found as a fact that:

It was not the repeated communications that led to [the complainant's]
      fear, but the content of the messages.

and

... the words were
        a veiled threat and that this [is what] caused [the complainant] to feel
      harassed;...

B.    The trial judge held
        as a matter of law that the "harassment" must relate to the "repeated
      communication".

C.    The trial judge concluded that when the law, as
        she stated it, was applied to the facts she had found, she could not be
        satisfied beyond a reasonable doubt that the complainant had been "harassed".  That
      reasoning appears in the last portion of paragraph 11:

I cannot find that
        the officer was indeed, and in fact, harassed by threatening when there
        was no threatening.  I have to find that he was harassed as a result
        of repeated communication, and I am not satisfied beyond a reasonable
        doubt
      that that is the case.

[20]

I
        agree with the appellant's submission that the trial judge's conclusion
        that harassment by the
content
of communications does not fall
        within the "repeated communications" prohibition in s. 264(2)(b), constitutes
        legal error.  Madam Justice Prowse has put it this way in paragraph 11
        of her reasons:  "...the trial judge divorced the
fact
of the
        repeated telephone calls from the
content
of those calls in determining
      whether [the complainant] had been harassed".

[21]

Although
        the word "harassed" in s. 264(1) is not directly defined in
        the
Criminal
        Code
, it has been the subject of considerable judicial consideration.  The
        cases to which we were referred included
R. v. Ryback
(1996),
        105 C.C.C. (3d) 240 (B.C.C.A.) at 247, ¶ 36-37, leave to appeal refused
        [1996] S.C.C.A. No. 135 (Q.L.); and
R. v. Lamontagne
,
supra
,
      at 188 (Que. C.A.).

[22]

In
Ryback
,
        the offender repeatedly communicated with the complainant, a cashier
      at a supermarket who was not known to him.  In that case, the content of the
        communications was important to the question of whether the complainant
        was harassed.  The offending conduct consisted of the following instances
      of unwanted communication with the complainant:

1.    the delivery of a package of presents,
      accompanied by a note, a week before Christmas;

2.    the delivery of a dinner invitation
      a week before Valentine's Day;

3.    the offender's personal
      appearance at the complainant's home on Valentine's Day.

[23]

In
        the
Ryback
case, Finch J.A. (as he then was) stated at
        248 (paragraph 39) that, in the context of other pre-charge conduct,
        those
        communications "troubled, disquieted or bedevilled the complainant,
        to choose just a few of the most apt meanings of harass".  In that
        case, the
content
of the repeated communica­tions was part of
        the
context
considered
        by the trial judge and this Court in determining whether the appellant
        had harassed the complainant.  It was the appellant's act of conveying
        of information that he was the only person for the complainant, and doing
        so persistently, that caused the complainant to feel harassed.  It was
        not just the acts of repeated contact but the content of the information
      conveyed that caused the state or fact of harassment in the complainant.

[24]

In
        my respectful view, the distinction the trial judge drew between the
      quantity or repetitive nature of the communications and the content of
      those communications
        does not accord with the principles the courts use when construing statutes.  The
        meaning of statutory language is derived from the context of the statutory
        provision.  The term "communicating" found in s. 264(2)(b) comes
        from the verb to communicate, or to share or exchange information or ideas.  The
        act of communication means the transmission of informa­tion, thought or
        feeling so that it is received and understood.  While it may not be so
        in every case, generally an examination and consideration of the content
        of the message would be essential to the determination of whether a complainant
      was "harassed" by the repeated communication.

[25]

For
        the reasons given by Madam Justice Prowse and the reasons I have stated,
      I would allow the appeal, set aside the acquittal and order a new trial.

The Honourable
Madam Justice Rowles

I Agree:

The Honourable
Madam Justice Southin


